DETAILED ACTION
The Amendment filed February 14, 2022 has been entered. Claims 4, 5, 17, 27, 28, 34, 38, 49, and 53 have been amended. Claims 1-3, 7, and 18 have been canceled. Claims 55-57 have been added. Currently, claims 4-6, 17, 27-29, 32-34, 38-44, 49, 51, 53, and 55-57 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 4-6, 17, 27-29, 32-34, 38-44, 49, 51, 53, and 55-57 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 4-6, 17, 27-29, 32-34, 38-44, 49, 51, 53, and 55-57, Tsuchiya in view of Greenway and Kadrnoska and represents the best art of record. However, Tsuchiya in view of Greenway and Kadrnoska fails to encompass all of the limitations of currently amended independent claim 4.
Specifically, the Examiner agrees with the Applicant that Tsuchiya in view of Greenway and Kadrnoska fails to critically teach a containment system for installation internally along a conduit comprising an elongate sensor cavity, extending longitudinally along the body, for receiving the at least one sensing element, the system further comprising a flexible membrane forming a wall of the sensor cavity, one side of the membrane facing the interior of the sensor cavity and the other side of the membrane being exposed, in use, to fluid flow within the conduit outside of the sensor cavity and being configured to transfer pressure fluctuations of the fluid flow to the at least one sensing element (see Applicant Arguments/Remarks Made in an Amendment, filed 2/14/2022, pages 9 and 10).
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a containment system for installation internally along a conduit comprising an elongate sensor cavity, extending longitudinally along the body, for receiving the at least one sensing element, the system further comprising a flexible membrane forming a wall of the sensor cavity, one side of the membrane facing the interior of the sensor cavity and the other side of the membrane being exposed, in use, to fluid flow within the conduit outside of the sensor cavity and being configured to transfer pressure fluctuations of the fluid flow to the at least one sensing element, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855